                    Case 3:20-cv-03906-RS Document 57 Filed 06/09/21 Page 1 of 6



            1   BLOOD HURST & O’REARDON, LLP
                TIMOTHY G. BLOOD (149343)
            2   THOMAS J. O’REARDON II (247952)
                501 West Broadway, Suite 1490
            3   San Diego, CA 92101
                Tel: 619/338-1100
            4   619/338-1101 (fax)
                tblood@bholaw.com
            5   toreardon@bholaw.com

            6   THE LAW OFFICES OF ANDREW J. BROWN
                ANDREW J. BROWN (160562)
            7   501 West Broadway, Suite 1490
                San Diego, CA 92101
            8   Tel: 619/501-6550
                andrewb@thebrownlawfirm.com
            9
                Attorneys for Plaintiff
           10

           11                               UNITED STATES DISTRICT COURT

           12           NORTHERN DISTRICT OF CALIFORNIA – SAN FRANCISCO DIVISION

           13   REBECCA TAYLOR, and C.T., a minor by        Case No. 5:20-cv-03906-RS
                REBECCA TAYLOR, C.T.’s parent and
           14   guardian, on behalf of themselves and all   STIPULATION EXTENDING BRIEFING
                others similarly situated,                  DEADLINES RE DEFENDANT’S MOTION
           15                                               TO DISMISS; [PROPOSED] ORDER
                               Plaintiff,
           16
                       v.                                   CLASS ACTION
           17
                APPLE, INC.,                                District Judge Richard Seeborg
           18                                               Courtroom 3, 17th Floor
                               Defendant.
           19                                               Complaint Filed:     June 12, 2020
                                                            Trial Date:          Not Set
           20
                                                            JURY TRIAL DEMANDED
           21

           22

           23

           24

           25

           26
           27

           28
                                                                       Case No. 5:20-cv-03906-RS
00178769         STIPULATION TO EXTEND BRIEFING DEADLINES RE: DEFENDANT’S MOTION TO DISMISS
                    Case 3:20-cv-03906-RS Document 57 Filed 06/09/21 Page 2 of 6



            1                                            STIPULATION

            2          Plaintiffs Rebecca Taylor, and C.T., a minor by Rebecca Taylor, C.T.’s parent and guardian,

            3   on behalf of themselves and all others similarly situated (“Plaintiffs”) and Defendant Apple, Inc.

            4   (“Defendant”) hereby stipulate, pursuant to Civil L.R. 6-1 and 6-2 and subject to approval by the

            5   Court, for an extension of the deadlines to file opposition and reply memoranda regarding

            6   Defendant’s Motion to Dismiss Plaintiffs’ First Amended Complaint. (ECF No. 56). The proposed

            7   briefing schedule will impact the hearing date relating to Defendant’s Motion to Dismiss, which is

            8   set for July 15, 2021, and so the Parties respectfully request a continuance of the hearing. The

            9   proposed extension will not impact other deadlines in this matter.
           10          WHEREAS, Plaintiffs filed their First Amended Class Action Complaint on April 8, 2021

           11   (ECF No. 48);

           12          WHEREAS, on April 13, 2021, the Court granted the Parties’ stipulation relating to a

           13   briefing schedule on Defendant’s Motion to Dismiss and set the following deadlines:

           14          •   Defendant’s Motion to Dismiss shall be due on May 10, 2021;
           15          •   Plaintiffs’ Opposition to Defendant’s Motion to Dismiss shall be due on June 11, 2021;
           16          •   Defendant’s Reply in Support of its Motion to Dismiss shall be due on June 28, 2021;
           17              and

           18          •   Hearing on Defendant’s Motion to Dismiss on July 15, 2021, at 1:30 p.m.
           19   (ECF No. 50).
           20          WHEREAS, on May 10, 2021, Defendant filed its Motion to Dismiss (ECF No. 56).

           21          WHEREAS, due to a number of scheduling conflicts with the Plaintiffs’ counsel primarily

           22   responsible for drafting the opposition brief, Plaintiffs have requested and Defendant has agreed to

           23   a revised briefing schedule for the opposition and reply memoranda.

           24          WHEREAS, the Parties believe there is good cause for the proposed, revised briefing

           25   schedule on Defendant’s Motion to Dismiss to permit the Parties additional time to file their

           26   opposition and reply briefs particularly because the deadlines will not impact any other deadlines in
           27   this matter as none have been set.

           28
                                                      1               Case No. 5:20-cv-03906-RS
00178769         STIPULATION TO EXTEND BRIEFING DEADLINES RE: DEFENDANT’S MOTION TO DISMISS
                    Case 3:20-cv-03906-RS Document 57 Filed 06/09/21 Page 3 of 6



            1          WHEREAS, the Parties have met and conferred, and believe there is good cause for the

            2   proposed motion to dismiss briefing schedule. This request is made in good faith, and is the first

            3   request for an extension since Defendant filed its Motion to Dismiss.

            4          ACCORDINGLY, IT IS HEREBY STIPULATED AND AGREED, subject to the

            5   approval of the Court, that:

            6          1.      Plaintiffs’ Opposition to Defendant’s Motion to Dismiss shall be due on June 25,

            7                  2021.

            8          2.      Defendant’s Reply in Support of its Motion to Dismiss shall be due on July 12, 2021.

            9          3.      The hearing on Defendant’s Motion to Dismiss shall be heard, subject to the Court’s
           10                  availability, on July 29, 2021, at 1:30 p.m.

           11          NOW, THEREFORE, this Agreement is entered into by and among the Parties, by and

           12   through their respective counsel and representatives.

           13                                                   Respectfully submitted,

           14   Dated: June 9, 2021                             BLOOD HURST & O’REARDON, LLP
                                                                TIMOTHY G. BLOOD (149343)
           15                                                   THOMAS J. O’REARDON II (247952)

           16                                                   By:            /s/ Timothy G. Blood
                                                                              TIMOTHY G. BLOOD
           17
                                                                501 West Broadway, Suite 1490
           18                                                   San Diego, CA 92101
                                                                Tel: 619/338-1100
           19                                                   619/338-1101 (fax)
                                                                tblood@bholaw.com
           20                                                   toreardon@bholaw.com
                                                                THE LAW OFFICES OF ANDREW J. BROWN
           21                                                   ANDREW J. BROWN (160562)
                                                                501 West Broadway, Suite 1490
           22                                                   San Diego, CA 92101
                                                                Tel: 619/501-6550
           23                                                   andrewb@thebrownlawfirm.com
           24                                                   Attorneys for Plaintiff

           25   Dated: June 9, 2021                             DENTONS US LLP
                                                                LAURA LEIGH GEIST (180826)
           26                                                   ANDREW S. AZARMI (241407)
                                                                ANNE E. WADDELL (311388)
           27
                                                                By:            /s/ Andrew S. Azarmi
           28                                                                 ANDREW S. AZARMI
                                                      2               Case No. 5:20-cv-03906-RS
00178769         STIPULATION TO EXTEND BRIEFING DEADLINES RE: DEFENDANT’S MOTION TO DISMISS
                    Case 3:20-cv-03906-RS Document 57 Filed 06/09/21 Page 4 of 6



            1                                                1999 Harrison Street, Suite 1300
                                                             Oakland, CA 94612-4709
            2                                                Tel: 415/882-5000
                                                             415/882-0300 (fax)
            3                                                laura.geist@dentons.com
                                                             andrew.azarmi@dentons.com
            4                                                anne.waddell@dentons.com
                                                             DENTONS US LLP
            5                                                Sandra D. Hauser (pro hac vice)
                                                             1221 Avenue of the Americas
            6                                                New York, NY 10020
                                                             Tel: 212/768-6802
            7                                                sandra.hauser@dentons.com
            8                                                Attorneys for Defendant
            9
           10

           11                                      ECF CERTIFICATION

           12          The filing attorney attests that he has obtained concurrence regarding the filing of this

           13   document from the signatories to this document.

           14   Dated: June 9, 2021                         BLOOD HURST & O’REARDON, LLP

           15                                               By:            /s/ Timothy G. Blood
                                                                          TIMOTHY G. BLOOD
           16

           17

           18

           19
           20

           21

           22

           23

           24

           25

           26
           27

           28
                                                      3               Case No. 5:20-cv-03906-RS
00178769         STIPULATION TO EXTEND BRIEFING DEADLINES RE: DEFENDANT’S MOTION TO DISMISS
                    Case 3:20-cv-03906-RS Document 57 Filed 06/09/21 Page 5 of 6



            1                                       [PROPOSED] ORDER

            2          Having reviewed the above Stipulation Extending Briefing Deadlines re Defendant’s Motion

            3   to Dismiss, IT IS HEREBY ORDERED that the Court finds that good cause exists for the entry of

            4   this Order. The schedule relating to Defendant’s Motion to Dismiss is as follows:

            5          1.     Plaintiffs’ Opposition to Defendant’s Motion to Dismiss shall be due on June 25,

            6                 2021.

            7          2.     Defendant’s Reply in Support of its Motion to Dismiss shall be due on July 12, 2021.

            8          3.     Defendant’s Motion to Dismiss shall be heard on July 29, 2021, at 1:30 p.m.

            9          IT IS SO ORDERED.
           10

           11   DATED:_______________________
                                                               THE HONORABLE RICHARD SEEBORG
           12                                                 UNITED STATES DISTRICT COURT JUDGE
           13

           14

           15

           16

           17

           18

           19
           20

           21

           22

           23

           24

           25

           26
           27

           28
                                                      4               Case No. 5:20-cv-03906-RS
00178769         STIPULATION TO EXTEND BRIEFING DEADLINES RE: DEFENDANT’S MOTION TO DISMISS
                    Case 3:20-cv-03906-RS Document 57 Filed 06/09/21 Page 6 of 6



            1                                    CERTIFICATE OF SERVICE

            2          I hereby certify that on June 9, 2021, I electronically filed the foregoing with the Clerk of

            3   the Court using the CM/ECF system which will send notification of such filing to the e-mail

            4   addresses denoted on the Electronic Mail Notice List, and I hereby certify that I have mailed the

            5   foregoing document or paper via the United States Postal Service to the non-CM/ECF participants

            6   indicated on the Electronic Mail Notice List.

            7          I certify under penalty of perjury under the laws of the United States of America that the

            8   foregoing is true and correct. Executed on June 9, 2021.

            9
                                                                             s/ Timothy G. Blood
           10                                                               TIMOTHY G. BLOOD
           11

           12

           13

           14

           15

           16

           17

           18

           19
           20

           21

           22

           23

           24

           25

           26
           27

           28
                                                      5               Case No. 5:20-cv-03906-RS
00178769         STIPULATION TO EXTEND BRIEFING DEADLINES RE: DEFENDANT’S MOTION TO DISMISS
